El Juez Presidente Sr. Hernández,
emitió la opinión del tribunal.
Los hechos que han de servirnos de base para la resolu-ción de las cuestiones legales envueltas en el presente caso son los siguientes:
Por escritura pública de 24 de enero de 1907, no inscrita en el registro, Luis Polo G-arcía, titulándose dueño de un predio de terreno radicado en el barrio de San Salvador del término municipal de Caguas, compuesto de 24 cnerdas 'con *98060 centavos de otra, colindantes por el snr y este con terre-nos de José Jiménez Saurí, por el oeste con otros de Rosario Polo G-arcia y por el norte con terrenos de la sucesión de Luisa G-arcía, cuyo predio de terreno Labia adquirido en 22 de marzo de 1901 Luis Polo García, según propia manifes-tación, por compra a Pedro Polo García y éste por heren-cia de su difunto padre Rafael Polo Aguilar Tablada, cons-tituyó hipoteca sobre el mismo a favoi de Baldomero Fer-nández Gómez para garantir el pago de $251 que de él había recibido en préstamo sin interés, para devolvérselos en 24 de junio de 1908, debiendo responder además el inmueble de $100 para costas y gastos judiciales en caso de ejecución.
El predio de terreno que so deja descrito fué adjudicado a Baldomero Fernández Gómez en juicio seguido por el mismo contra Luis Polo García en la Corte Municipal de Caguas para el cobro del crédito que garantizaba 3’' se otorgó la correspondiente escritura de venta judicial por el marshal do dicha corte a favor del comprador adjudicatario por es-critura de 19 de enero de 1910, tampoco inscrita en el registro.
Siguió juicio de desahucio Baldomero Fernández Gómez contra Luis Polo García en 1910 y por sentencia que fué firme y ejecutoria en 1911 so ordenó fuera lanzado el deman-dado de la finca de que se trata, la cual estaba poseyendo, habiéndose efectuado el lanzamiento por el marshal del dis-trito de Humacao en el propio año 1911 y puéstose en pose-sión de la finca al repetido Baldomero Fernández Gómez.
La posesión de la finca de que se trata en los términos en que aparece descrita en la escritura de hipoteca voluntaria de 24 de (mero de 1907, fué inscrita en el Registro de la Pro-piedad de Caguas en 28 de junio de 1910 a virtud de expe-diente pose,sorio.instruido poy Fernández Gómez en que alegó estar poseyéndola desde el 19 de enero de 1910 por haberle sido adjudicada en juicio seguido contra Luis Polo García.
Ante la misma Corte de Distrito de Humacao, María, Rosario, y Josefa Polo García a nombre propio y de sus hermanos de doble vínculo Luis, Antonia y Purificación Polo *981G-arcía, promovieron expediente de dominio para que se de-clarara justificado a su favor el que alegaban tener sobre tres fincas rústicas entre éstas una de 26 cuerdas con 29 centavos de otra, marcada con la letra C, radicada en el barrio de San Salvador del término municipal de Caguas, en lindes por el este y sur con José Jiménez Saurí, por el norte con Luis García Hernández, y por el oeste con Rosario Polo García, y dicha corte por resolución de 11 de abril de 1914 aprobó la información de dominio y ordenó la inscripción de la finca descrita en unión de las otras dos a favor de María, Rosario, Josefa, Luis, Antonia y Purificación Polo García. En el escrito inicial del procedimiento se alegaba que las promoventes y sus hermanos habían adquirido la finca de 26 cuerdas por herencia de su finado hermano Pedro Polo García, que falleció en la ciudad de Caguas el 20 de mayo de 1910, habiéndola adquirido Pedro Polo García por heren-cia de su padre Rafael Polo y Aguilar Tablada, fallecido en 10 de marzo de 1898.
La inscripción de la resolución aprobatoria del dominio de la finca de que se trata en el Registro de la Propiedad de Caguas, fué denegada por nota de 11 de marzo de 1916, que dice así:
“Denegada la inscripción del precedente documento en cuanto a la finca señalada con la letra C, única de que se solicita inscripción, por aparecer inscrita * * * a favor de Baldomero Fernández Gómez, persona distinta de Pedro Polo García, de quien se ex-presa en el anterior documento que la heredaron sus hermanos Ma-ría Polo García y otros; y tomada en su lugar anotación preventiva * * * por 120 días * * anotación letra B, a favor de Ma-ría, Rosario, Josefa, Luis, Antonia y Purificación Polo García, con el defecto subsanable de no haber comparecido los menores.Antonia y Purificación Polo García por medio de su representante legal.”
Las demandantes alegan en la demanda ser dueñas en plena propiedad en unión del demandado Luis Polo- García, en común proindiviso y por partes iguales de la finca a que se refiere la información de dominio, por haberla adquirido *982de sti -hermano de doble vínculo Pedro Polo García, quien a su vez la hubo por herencia de su difunto padre Rafael-Polo y Aguilar Tablada, y solicitan se declare la nulidad de la escritura otorgada por Luis Polo García a favor de Baldo-mero Fernández Gómez, hipotecando a favor de éste con ca-bida de 24 cuerdas la finca de que se trata, sin ser dueño ex-clusivo de ella, la del procedimiento seguido para el cobro del crédito hipotecario, la del expediente posesorio tramitado por el demandado Fernández Gómez y la de la inscripción de posesión en el registro a favor de Fernández Gómez, de-biendo los demandados hacer entrega de la finca a los de-mandantes y pagar además las costas, gastos y desembol-sos del pleito.
El demandado Baldomero Fernández Gómez en su con-testación, además de pedir que se desestimara la demanda con costas y desembolsos, suplicó se declare nulo el expe-diente iniciado por las demandantes para acreditar el domi-nio de la finca de que se trata, alegando al efecto que posee, con título posesorio inscrito en el registro, la finca de 24 cuerdas 60 centavos a que se refiere la información poseso-ria, de cuya finca fué puesto en posesión en juicio de desa-hucio seguido contra Luis Polo García; que las demandan-tes en unión de su hermano Luis Polo García promovieron expediente para justificar el dominio de una finca rústica de 26 cuerdas de terreno con 29 centavos de otra, compren-diendo en esa cabida indebidamente la descrita anterior-mente, y que en esa información de dominio se hicieron cons-tar hechos inexactos tales como afirmar que los promoventes poseyeron la finca entre todos por más de treinta y cinco años y manifestar, además, que la habían adquirido por he-rencia de Pedro Polo García en 1910.
Celebrado el juicio la Corte do Distrito de Iíumacao dictó sentencia en 24 de agosto de 1917 por la que declara con lu-gar las nulidades solicitadas y ordena también que por el Registrador, de la Propiedad de Caguas se cancele la ins-cripción do posesión que figura a favor del demandado Bal-*983domero Fernández Gómez e inscriba el dominio declarado justificado a favor de las demandantes y de Luis Polo Gar-cía en resolución de 11 de abril de 1914, condenando a los demandados a pagar las costas de la acción.
La anterior sentencia lia sido apelada para ante esta Corte Suprema por el demandado Baldomero Fernández Gó-mez y se alegan como motivos del recurso los siguientes errores:
1º. Que la Corte de Distrito de Humacao erró al no' es-timar que el apelante Baldomero Fernández era el verdadero dueño de la finca.
2º. Que la misma corte erró al estimar que el título de las demandantes era mejor que el título del demandado.
3º. Que la propia corte de Humacao erró al admitir la de-manda, al ordenar la entrega de la finca a las demandantes y al declarar que ellas eran las fínicas dueñas del fundo.
Ante todo debemos dejar establecido que la finca a que se refiere el título de dominio invocado por los demandantes es la misma finca a que se refiere el título posesorio del de-mandado Fernández Gómez. Ciertamente que el título de dominio se refiere a una finca de 26 cuerdas con 29 centavos en lindes por este y sur con José Jiménez Saurí, por el norte con Luis García Hernández y por el oeste con Rosario Polo García, mientras que la finca del expediente posesorio apa-rece con una cabida de 24 cuerdas con sesenta céntimos, lin-dando por el norte con terrenos de la sucesión de Luisa García teniendo los mismos lindes que la anterior por sur, este y oeste y estando situadas una y otra finca en el barrio de San Salvador de Caguas; pero esa diferencia de dos cuerdas en la cabida y de una de las colindancias, no consti-tuye prueba suficiente de que en realidad se trate de fincas diferentes. Gómez Méndez & Cía., en liquidación, v. El Registrador de la Propiedad, 16 D. P. R. 825. La corte sen-tenciadora así lo estimó e igual apreciación hizo el Registra-dor de la Propiedad de Caguas al denegar la. inscripción del expediente de dominio por el hecho de estar inscrita la finca *984a favor de Baldomoro Fernández Gómez, persona distinta de Pedro Polo García, de quien la heredaron sus hermanos.
La resolución judicial de 11 de abril de 1914 aprobando la información de dominio y ordenando la inscripción de la finca de que se trata a favor de María, Rosario, Josefa, Luis, Antonia y Purificación Polo García en el Registro de la Pro-piedad de Caguas era título bastante para la inscripción del dominio según la regla 5a. del artículo 395 de la Ley Hipo-tecaria y la inscripción fue denegada por el único funda-mento de estar inscrita la posesión de la finca a favor de persona distinta de los promoventes.
La inscripción de la posesión de la finca a favor de Bal-domero Fernández Gómez impedía por sí misma la inscrip-ción del dominio de ella a favor de persona distinta, pero no viciaba de nulidad el título de dominio. Ese título, aun-que no inscrito en el registro, podía presentarse y ser ad-mitido en juicio para pedir la declaración de nulidad y con-siguiente cancelación del asiento de posesión que impedía se verificara su inscripción, pues a ello autoriza el apartado 3°. del artículo 389 de la Ley Hipotecaria. La inscripción de posesión de la finca a favor de Baldomero Fernández Gómez tenía que ser sin perjuicio de tercero de mejor derecho, con sujeción al artículo 392 de la Ley Hipotecaria, y esa inscrip-ción de posesión no perjudicaba al que tuviera mejor dere-cho a la propiedad del inmueble, aunque su título no hubiera sido inscrito, a menos que la prescripción hubiera convali-dado y asegurado el derecho inscrito según el apartado 5°. del artículo 394 de la misma ley. Incurre en manifiesto error el apelante al sostener que el título de dominio invo-cado por los demandantes no puede perjudicarle por no ha-ber sido inscrito en el registro, y su error es mayor al afir-mar que estando inscrito el título posesorio y no el de domi-nio tiene preferencia su derecho sobre el de los demandan-tes, pues tal preferencia sólo es admisible en el caso de con-flicto de dos títulos igualmente de dominio, lo que no sucede en el presente caso.
*985El único derecho dominical que alega el apelante nace del qne tuviera su causante Luis Polo García sobre la finca de que se trata, por haberla adquirido de su hermano Pedro de los mismos apellidos, según expresó aquél al otorgar la escritura de hipoteca a favor de Fernández Gómez, pero tal manifestación aparece desnuda de toda prueba y por sí no puede producir efectos legales respecto de terceras perso-nas, pues aunque los documentos públicos hacen prueba aun contra tercero del hecho que motiva su otorgamiento y de la fecha de éste, no hacen prueba contra tercero sino contra los otorgantes y sus causahabientes en cuanto a las declara-ciones que en ellos hubiesen hecho ios primeros, según el artículo 1186 del Código Civil.
La manifestación hecha por Luis Polo García en la es-critura hipotecaria, expresiva de haber adquirido la finca de su hermano Pedro no puede perjudicar a éste ni a sus causahabientes los demandantes.
Es materia fuera de discusión entre las partes que la finca de que se trata pertenecía a Pedro Polo García por haberla heredado de su cjlifunto padre Eafael Polo Aguilar Tablada, y la cuestión en issue es la de si Pedro Polo García antes de su fallecimiento vendió la finca a su hermano Luis según se consigna en la escritura hipotecaria por Luis Polo García o si murió siendo dueño de ella y heredándola por tanto sus hermanas demandantes en unión del demandado Luis Polo García. No hay prueba alguna de semejante venta, cuya prueba en el presente caso incumbía a los demandados, y debemos por tanto 'atenernos a lo que reza la resolu úón judicial declaratoria del dominio de la finca a favor de los hermanos Polo García por fallecimiento de su otro hermano Pedro Polo García.
'Dicha declaratoria de dominio fué impugnada por el de-mandado Baldomero Fernández Gómez quien formuló recon-vención para que se declarara su nulidad, alegando al efecto que en la información de dominio se había hecho constar falsamente que la posesión de la finca era de más de 35 años *986a contar desde la feclia en que originariamente fueron ad-quiridos los terrenos y que la adquisición reconocía por causa el título hereditario derivado de Pedro Polo G-arcía. No adujo el demandado prueba alguna en demostración de tales alegaciones y por tanto el expediente de dominio quedó en toda su fuerza y vigor, pues el posesorio por sí solo no po-día producir respecto de terceros otros efectos que los que las leyes atribuyen a la mera posesión, según el párrafo 4º. del artículo 394 de la Ley Hipotecaria.
Y nada importa que los demandantes tuvieran o no co-nocimiento del otorgamiento de la escritura hipotecaria otor-gada por Luis Polo García a favor de Baldomero Fernández Gómez y del procedimiento seguido para el cobro del cré-dito asegurado, y que no hubieran iniciado el juicio de ter-cería de dominio autorizado por la ley en defensa de su de-recho, pues al adquirir Fernández sin estar la finca inscrita en el registro a favor de Luis Polo García, adquirió a su riesgo exponiéndose a que la finca que adquiría perteneciera a terceras personas y a adquirir por tanto un derecho ilu-sorio.
El juicio de tercería de dominio es un remedio que la ley concede al dueño de una cosa para prevenir perjuicios de momento, pero la falta del ejercicio de ese remedio no le priva del. derecho que pueda tener para defender luego lo que es suyo y de que indebidamente ha sido expropiado. Vallecillo v. Auffant, 1 S. P. R. 299.
Hemos examinado las cuestiones legales suscitadas en el recurso y las envueltas en el pleito, el cual ha girado como eje cardinal sobre la teoría sostenida por los demandantes de ser dueños en unión del demandado Luis Polo García •por título hereditario justificado en expediente de dominio, de la finca de que se trata, teoría que impugnó el demandado Fernández Gómez por el fundamento de ser nulo dicho tí-tulo, haber él adquirido legítimamente la misma finca e ins-crito su posesión en el registro de la propiedad; y en vista de las razones expuestas hemos de llegar a la conclusión de *987que la finca hipotecada por Luis Polo G-arcía a favor del demandado Baldomero Fernández Gómez era del dominio de la sucesión de Pedro Polo García; que Luis Polo García, titulándose único dueño de ella no pudo hipotecarla en su totalidad a favor de Fernández Gómez como lo hizo para ga-rantizar el pago de una deuda exclusivamente suya, y que en su consecuencia nulo fue el procedimiento seguido para el cobro del crédito asegurado por la hipoteca como nulo fué el expediente instruido por Fernández Gómez para acre-ditar la posesión de una finca que no había adquirido de la sucesión de Pedro Polo García, a la que pertenecía, sino de uno de los coihponentes de dicha sucesión. Ello no impide que Luis Polo García esté en el deber de solventar al deman-dado Fernández Gómez el crédito reconocido a su favor, pues n&rnini suus fraus patrocinan debet.
Nos abstenemos de considerar y resolver cuáles sean los derechos que puedan asistir al demandado Fernández Gómez para perseguir y hacer efectivo el c<?bro de la hipoteca, no en relación a la totalidad de la finca hipotecada por Luis Polo García, sino respecto de la participación dominical que tenía en ella. Esos derechos, sean cuales fueren, quedan re-servados a Fernández Gómez, y tal reserva debe consignarse en la inscripción que se haga de la resolución declaratoria de dominio -de la finca a favor de los demandantes y del de-mandado Luis Polo García.
Es de confirmarse la sentencia apelada que dictó la Corte de Distrito de Humacao en 24 de agosto de 1917, pero mo-dificándola en el sentido de que la inscripción del dominio de la finca descrita en la sentencia declarado justificado por dicha corte en resolución de 11 de abril de 1914 a favor de las demandantes y del demandado Luis Polo García ha de verificarse con reserva y sin perjuicio del derecho que pueda asistir al demandado Baldomero Fernández Gómez, para co-brar el crédito que dicho Luis Polo García reconoció a su favor por escritura pública de 24 de enero de 1907 por ante el notario Rafael Arce Rollet con bienes de Luis Polo García, *988entre éstos la participación dominical que Luis Polo García tiene en la expresada finca, como así se liará constar en la inscripción de dominio de que se deja hecho mérito.

Confirmada la sentencia apelada pero orde-nando que la participación del demandado Luis Polo García en la finca reivindicada, se inscriba con reserva y sin perjuicio del derecho del demandado Fernández Gómez para cobrar él crédito que dicho Polo Gar-cía reconoció por escritura de 2á de enero de 1907.

Jueces concurrentes: Sres. Asociados Wolf, del Toro, Al-drey y Hutchison.